Case 1:17-cv-00029-STV Document 96 Filed 06/26/19 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-00029-STV

SONRISA HOLDING, LLC
LIVING TRUST AGREEMENT OF MELODY L. ORTEGA
           Plaintiffs,
      v.

CIRCLE K STORES, INC.
           Defendant.
______________________________________________________________________

  DEFENDANT’S MOTION TO ENTER JUDGMENT OR PERMIT DEFENDANT TO
        DEPOSIT NOMINAL DAMAGES INTO REGISTRY OF COURT


       Defendant Circle K Stores, Inc. (“Circle K”), through counsel, respectfully submits

this Motion to Enter Judgment, pursuant to Fed. R. Civ. P. 58(a), or to Deposit Nominal

Damages Into Registry of Court, pursuant to Fed.R.Civ.P. 67(a). As grounds therefore,

Circle K states:

                            CERTIFICATE OF CONFERRAL

       Undersigned certifies that he conferred with Plaintiffs’ counsel concerning the relief

requested herein, pursuant to D.C.Colo.L.Civ.R. 7.1(a). Plaintiffs’ counsel indicated that

Plaintiffs oppose the relief requested in this Motion.

                                  BASES FOR MOTION

       1.     As the Court recognized in its Order [Doc. # 93], “[t]his case arises out of a

gasoline spill at a gas station owned by Defendant Circle K Stores, Inc. (‘Circle K’), which

migrated from Circle K’s property onto adjacent properties owned by Plaintiffs Sonrisa

Holding, LLC (‘Sonrisa’), and the Living Trust Agreement of Melody L. Ortega Dated

January 21, 2002 (‘Ortega’).” Id., p. 2.
Case 1:17-cv-00029-STV Document 96 Filed 06/26/19 USDC Colorado Page 2 of 7




       2.     Plaintiffs asserted two claims for relief – trespass and nuisance -- allegedly

caused by Circle K’s petroleum products migrating from the Gas Station onto the

Impacted Properties. Id., p. 9. Plaintiffs moved for partial summary judgment on its

claims, arguing that Plaintiffs are entitled to summary judgment on liability for these two

claims. [Doc. #64]

       3.     In ruling on Plaintiffs’ Motion for Partial Summary Judgment, the Court noted

that to establish a trespass, Plaintiffs are not required to establish actual damages

proximately caused by the trespass. [Doc. # 93], pp. 9-10 (citing Cook v. Rockwell Int’l

Corp., 273 F. Supp. 2d 1175, 1200 (D. Colo. 2003) (“Cook I”), disapproved on other

grounds on appeal, 618 F.3d 1127 (10th Cir. 2010)). Because it is undisputed that (1)

“there was a release of petroleum from the underground storage tanks at the Circle K

Gas Station, and the petroleum from that release constituted a physical intrusion by

migrating onto portions of the Impacted Properties, contaminating the groundwater;” and

(2) Plaintiffs did not authorize the physical intrusion of the petroleum,” the Court entered

summary judgment in Plaintiff’s favor on liability for their trespass claim. Id., p. 10.

       4.     The Court held that “Plaintiffs are at least entitled to nominal damages for

their trespass claim even if they cannot ultimately recover any other categories of

damages.” Id. (citing Sanderson v. Heath Mesa Homeowners Ass’n, 183 P.3d 679, 684

(Colo. App. 2008)).

       5.     On Plaintiffs’ nuisance claim, the Court denied Plaintiffs’ Motion for Partial

Summary Judgment because Plaintiffs’ nuisance claim is based on negligence and

“Plaintiffs have failed to raise a genuine issue of fact with regard to causation and

damages—elements necessary to their nuisance claim, which is based on negligence.”



                                              2
Case 1:17-cv-00029-STV Document 96 Filed 06/26/19 USDC Colorado Page 3 of 7




Id., p. 13. For this same reason, the Court granted Circle K’s Motion for Partial Summary

Judgment on Plaintiffs’ nuisance claim. Id.

       6.     The only claim that remains is Plaintiffs’ trespass claim.

       7.     Plaintiffs sought the following six categories of actual damages on their

trespass claim: (1) remediation damages; (2) transactional legal expenses; (3) cost of

capital; (4) assigned damages claims; (5) lost opportunity damages; and (6) noneconomic

damages. Id., p. 14.

       8.     For a variety of reasons, including lack of proximate causation and lack of

expert testimony, the Court entered summary judgment in Circle K’s favor on each of

these categories of actual damages Plaintiffs sought. Id., pp. 16-38.

       9.     Thus, the only claim that remains is Plaintiffs’ claim for trespass and the

only damages Plaintiffs can pursue at trial are nominal damages. See Sanderson, 183

P.3d at 684 (“If the court finds that the [plaintiffs] did not present sufficient evidence of the

actual damages incurred by them resulting from this trespass, it shall nevertheless award

them nominal damages for [defendant’s] trespass.”); see also CJI-Civ. 18:4 n. 5 (“Nominal

damages are recoverable in an action for damages to real property if the action is one in

trespass…. Only nominal damages are recoverable when there is insufficient evidence

of any actual damages resulting from a trespass.”) (citing C. MCCORMICK, HANDBOOK

ON THE LAW OF DAMAGES § 22 (1935); Hoover v. Shott, 68 Colo. 385, 189 P. 848

(1920); and Crawford v. French, 633 P.2d 524 (Colo. App. 1981)).

       10.    As a matter of settled Colorado law, “[n]ominal damages involve an award

of one dollar.” City of Westminster v. Centric-Jones Constructors, 100 P.3d 472, 481

(Colo. App. 2003) (citing Dennis I. Spencer Contractor, Inc. v. City of Aurora, 884 P.2d



                                               3
Case 1:17-cv-00029-STV Document 96 Filed 06/26/19 USDC Colorado Page 4 of 7




326 (Colo. 1994)); Robert K. Schader, P.C. v. Etta Indus., Inc., 892 P.2d 363, 366 (Colo.

App. 1994) (holding trial court correctly limited party’s recovery to “nominal damages of

one dollar.”); Colorado Inv. Servs., Inc. v. Hager, 685 P.2d 1371, 1375 (Colo. App. 1984)

(“’Nominal damages is a trivial sum such as one cent or one dollar awarded to a [party]

whose legal right has been invaded but who has failed to prove any compensatory

damages.’”) (quoting Gould v. Mountain States Telephone & Telegraph Co., 6 Utah 2d

187, 309 P.2d 802 (1957)); CJI-Civ. 20:4 (“If you find in favor of the plaintiff, but do not

find any actual damages, you shall award (him) (her) nominal damages of one dollar.”).

       11.    It is neither efficient nor sensible to conduct a trial in this case when

Plaintiffs’ maximum recovery on their only remaining claim is $1.00 each.

       12.    Circle K is willing to have judgment entered against it on each of Plaintiff’s

trespass claims for $1.00, pursuant to Fed.R.Civ.P. 58(a).

       13.    Further, if Plaintiffs are unwilling to accept Circle K’s offer of judgment and

tender of the nominal damages, with the Court’s permission, and pursuant to Fed.R.Civ.P.

67(a), Circle K will deposit into the registry of the Court the maximum nominal damages

Plaintiffs can recover. Doing so will moot the case. See Rudnick v. Ferguson, 179 P.3d

26, 31 (Colo. App. 2007) (“Accordingly, we conclude the trial court did not err in permitting

the [defendants] to tender $150,000 into the court registry and in dismissing the case as

moot without requiring the [defendants] to confess judgment, to admit their liability, or to

enter into a settlement with the [plaintiffs].”); Abrams v. Interco Inc., 719 F.2d 23, 32 (2d

Cir. 1983) (“In substance, what defendant did by its offer was no different ... than if it had

submitted to a default judgment on the individual claims.”); Zimmerman v. Bell, 800 F.2d

386, 390 (4th Cir. 1986) (“Since ... defendants had offered [Plaintiff] the full amount of



                                              4
Case 1:17-cv-00029-STV Document 96 Filed 06/26/19 USDC Colorado Page 5 of 7




damages ... to which she claimed individually to be entitled, there was no longer any case

or controversy.”) (citing Abrams, 719 F.2d at 32); Rand v. Monsanto Co., 926 F.2d 596,

598 (7th Cir. 1991) ) (“Once the defendant offers to satisfy the plaintiff’s entire demand,

there is no dispute over which to litigate ... and a plaintiff who refuses to acknowledge this

loses outright, under Fed. R. Civ. P. 12(b)(1), because he has no remaining stake.”) (citing

Zimmerman, 800 F.2d at 390 and Abrams, 719 F.2d 23); Wilner v. OSI Collection

Services, Inc., 198 F.R.D. 393, 394-95 (S.D.N.Y. 2001) (“When defendant offers all that

[a plaintiff] can hope to recover through [the] litigation, there is no justification for taking

the time of the court and the defendant in the pursuit of a minuscule individual claim which

defendant has satisfied”) (quotations, brackets, and ellipses omitted); Ambalu v.

Rosenblatt, 194 F.R.D. 451, 453 (E.D.N.Y. 2000) (“Having offered all that [Plaintiff] could

hope to recover through this litigation, there is no justification for taking the time of the

court and the defendant in the pursuit of a minuscule individual claim which defendant

has satisfied.”) (citing Abrams, 719 F.2d at 32 and Rand, 926 F.2d at 598); Samsung

Electronics Corp. v. Rambus, Inc., 2005 WL 2993867 at * 13 (E.D. Va. 2005) (“Where ...

the defendant has made an offer of judgment for the full amount of relief requested by the

plaintiff, or for the maximum statutory amount which the plaintiff could recover, no case

or controversy remains with respect to the underlying claim.”) (emphasis added);

Gonzales v. Goodyear Tire & Rubber Co., 2006 WL 8444552, at *3 (D.N.M. Jan. 25,

2006) (“[F]ederal courts have frequently recognized that a defendant’s offer of full relief

renders a plaintiff’s claim moot.”).

       14.    By this Motion, Circle K does not intend to impair any appellate rights of

Plaintiffs. Instead, Circle K intends to bring this case to a conclusion through Fed.R.Civ.P.



                                               5
Case 1:17-cv-00029-STV Document 96 Filed 06/26/19 USDC Colorado Page 6 of 7




58(a) judgment in this Court, thereby allowing Plaintiffs to pursue an appeal through

Fed.R.App.P. 4(a), should Plaintiffs desire to pursue an appeal.

      WHEREFORE, Circle K respectfully prays that the Court judgment against it, and

in favor of each Plaintiff, on their trespass claim, awarding nominal damages in the

amount of $1.00 to each Plaintiff, pursuant to Fed.R.Civ.P. 58(a). In the event Plaintiffs

refuse to accept Circle K’s offer of judgment and tender of $1.00 in nominal damages to

each of them, Circle K also respectfully prays for permission, pursuant to Fed.R.Civ.P.

67(a), to deposit into the registry the total amount of nominal damages to which Plaintiffs

would be entitled in order to moot this case, avoid wasting the Court’s and a jury’s time

to consider undisputed issues, and to avoid further unnecessary fees and expenditures.

      Dated this 26th day of June, 2019.

                                                Respectfully submitted by:


                                              /s/ John Pearce

                                              John Pearce
                                              1700 Lincoln Street, Suite 2400
                                              Denver, Colorado 80203-4524
                                              (303) 291-3200
                                              (303) 291-3201 (facsimile)
                                              ropsahl@fclaw.com
                                              jpearce@fclaw.com


                                              /s/ Troy R. Rackham                 .
                                              Troy R. Rackham
                                              1700 Lincoln Street, Suite 2000
                                              Denver, CO 80203
                                              (303) 839-3860
                                              trackham@spencerfane.com

                                              Counsel for Defendant



                                            6
Case 1:17-cv-00029-STV Document 96 Filed 06/26/19 USDC Colorado Page 7 of 7




                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on June 26, 2019, the foregoing was filed on
the Court’s ECF service and served via electronic mail addressed to the following:

Randall M. Weiner
Annmarie Cording
Law Offices of Randall M. Weiner, P.C.
3100 Arapahoe Avenue, Ste. 202
Boulder, CO 80303
Randall@randallweiner.com
Annmarie@randallweiner.com

Attorneys for Plaintiffs

                                               s/ Nikki Hoff
                                               Nikki Hoff




                                           7
